Citation Nr: 0107923	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-05 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Houston, Texas, Department of Veterans' Affairs Regional 
Office (RO).

By way of history, in a rating decision dated in March 1985, 
the RO denied service connection for ingrown toenails, 
defective bone structure, and fallen arches.  The veteran did 
not appeal this decision.  

In November 1999, the veteran filed the instant claim.  After 
the RO found that new and material evidence adequate to 
reopen the claim had not been submitted, the veteran 
perfected an appeal with respect to the denial of service 
connection for bilateral foot problems. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral foot problems, specified as ingrown toenails, 
defective bone structure, and fallen arches, was denied by 
the RO in March 1985.  The RO properly notified the veteran 
of that determination; he did not appeal.

2.  Evidence submitted since the RO's March 1985 decision 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to decide fairly the merits of the claim.

CONCLUSION OF LAW

The evidence submitted since the RO's final March 1985 rating 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for bilateral foot problems 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2000); 38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 19.192 (1984).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that in 
September 1968 he was treated for an infection of the right 
big toe caused by an ingrown toenail.  The ingrown toenail 
was removed with no difficulty. 

In a rating decision dated in March 1985, the RO denied 
service connection for ingrown toenails, defective bone 
structure, and fallen arches and properly notified the 
veteran of this decision.  The veteran did not appeal this 
decision.  

In November 1999, the veteran filed the instant claim.  He 
provided outpatient treatment reports from a VA Medical 
Center for the period from February 1994 to December 1999.  
The records indicated that the veteran had complaints of foot 
pain and was given shoe inserts and arch supports.  An X-ray 
examination in January 1998 revealed hallux valgus 
deformities of both feet.     

In a rating decision dated in January 2000, the RO found that 
new and material evidence adequate to reopen the claim had 
not been submitted.  It found that the evidence did not 
establish that the veteran's current foot problems were 
incurred in or aggravated by military service.


Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§  20.200, 20.302 (2000).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Initial Matters

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may proceed to evaluate 
the merits of that claim.  

In the February 2000 Statement of the Case, the RO informed 
the veteran that in order to reopen a claim, new and material 
evidence must be presented.  The RO also specified what 
evidence constitutes new and material evidence.  Therefore, 
the VA has fulfilled this duty.

Analysis

First, the Board notes that in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that the Court 
erred in adopting the "material evidence" test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 
F.3d at 1363-64.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 
38 C.F.R. § 3.156(a).  In view of the fact that the Court has 
held in Fossie v. West, 12 Vet. App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously announced in Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of the claims based on 
materiality herein.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

In March 1985 the veteran's claim was denied because the RO 
determined that the service medical records were negative for 
"fallen arches" on both feet and defective bone structure.  
The veteran was notified of the decision and his appellate 
rights.  The March 1985 rating decision became final inasmuch 
as the veteran failed to file a timely notice of 
disagreement.  See 38 U.S.C.A. § 7105; 38 C.F.R.§§  20.302, 
20.1103 (2000).  

The veteran argues that the service medical records are 
incomplete and directs the Board's attention to a January 15, 
1981 letter to the veteran from the RO that requests the 
veteran's assistance in rebuilding his claims folder because 
it was temporarily misplaced.  The veteran proposes that his 
case be remanded so that the VA may locate the original 
service medical records.  In December 1980, January 1985, and 
November 1984, the RO attempted to locate all of the 
veteran's service medical records.  Among the records 
contained in the veteran's claims file are numerous 
references to the treatment he received in August and 
September 1968 for an ingrown toenail.  Although the 
veteran's discharge records are not in the claims file, the 
veteran has not specifically identified any missing record or 
incident in service that would further support his claim

Subsequent to the March 1985 rating decision, the veteran has 
submitted outpatient treatment reports from a VA Medical 
Center for the period from February 1994 to December 1999.  
These reports constitute new evidence because they were not 
part of the case file at the time of the March 1985 rating 
decision.  Of particular interest is the report of an X-ray 
examination in January 1998 that revealed hallux valgus 
deformities of both feet.  

This report constitutes new and material medical evidence in 
support of the claim because this is the first medical 
evidence of a post-service foot disability.  The Board finds 
that the veteran's claim should be reopened because this 
evidence may lead to "a more complete picture of the 
circumstances surrounding the origin" of the veteran's 
injury.  Hodge, 155 F.3d at 1363.

Therefore, the Board finds that such evidence is so 
significant that it must be addressed in order to decide 
fairly the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has been submitted, and thus 
the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral foot problems 
is reopened.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 
The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

In this case there is competent evidence of a current foot 
disability, and the veteran has offered lay evidence that the 
disability may be related to service.  There is no medical 
evidence relating the current disability to service and the 
veteran has not been afforded a current examination.  
Therefore, an examination is necessary.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist under 38 
U.S.C.A. § 5107(b) (West 1991).  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

Consistent with the above, the RO should arrange for 
examination of the veteran's foot disorders and also ensure 
that all pertinent medical evidence is associated with the 
claims file. 

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to identify the names and 
addresses of any medical care providers, 
private or VA, who treated him for foot 
disorders since service.  After securing 
any necessary release, the RO should 
obtain those records that are not already 
part of the claims folder.  The RO should 
advise the veteran of any records it is 
unsuccessful in obtaining.

2. The RO should schedule the veteran for 
an appropriate examination to determine 
the nature and etiology of any current 
foot disorders.  The examiner should 
review the claims folder before the 
examination.  The examiner should express 
an opinion as to whether it is at least as 
likely as not that any current foot 
disorder is related to the infection or 
ingrown toe nails identified in service.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


